In the

     United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
No. 16‐3234 
CIRILO G. GARCIA, 
                                                                 Petitioner, 

                                     v. 

JEFFERSON B. SESSIONS III, 
Attorney General of the United States, 
                                                               Respondent. 
                        ____________________ 

                     Petition for Review of an Order of 
                    the Board of Immigration Appeals. 
                              No. A096‐180‐280 
                        ____________________ 

     ARGUED APRIL 20, 2017 — DECIDED OCTOBER 11, 2017  
                  ____________________ 

   Before MANION and ROVNER, Circuit Judges, and COLEMAN, 
District Judge.* 
      MANION, Circuit Judge. Petitioner Cirilo Garcia is a native 
citizen of Honduras currently subject to a reinstated order of 
removal.  Federal  regulations  say  that  aliens  in  his  position 
                                                 
*The  Honorable  Sharon  Johnson  Coleman,  of  the  United  States  District 

Court for the Northern District of Illinois, sitting by designation. 
2                                                      No. 16‐3234 

have  no  right  to  apply  for  asylum.  Garcia  argues  that  these 
regulations are inconsistent with the general asylum statute, 
8 U.S.C. § 1158(a)(1). Following circuit precedent, we initially 
held that Garcia lacked standing to challenge the regulations 
because of the discretionary nature of asylum. However, we 
granted Garcia’s petition for rehearing to address the standing 
question. The government now agrees that Garcia has stand‐
ing. 
    We agree with the parties that Garcia has standing to file 
this  petition,  and  as  we  discuss  below,  anything  to  the  con‐
trary in this court’s precedent will be overruled. However, on 
the merits we conclude that 8 U.S.C. § 1231(a)(5) plainly pro‐
hibits  aliens  in  Garcia’s  position  from  applying  for  asylum. 
Therefore, we deny his petition for review. 
                            I. Background 
   Garcia  is  a  Honduran  national  who  first  came  to  the 
United States in 2003. He was ordered removed in absentia on 
October 24, 2003, and eventually departed in 2005. However, 
Garcia  claims  that  he  encountered  persecution  upon  his  re‐
turn to Honduras because of his unpopular political views—
specifically,  his  opposition  to  deforestation.  Eventually,  he 
was kidnapped and beaten. He chose to return to the United 
States in 2014 and, after being apprehended by Border Patrol, 
sought asylum. 
     Garcia expressed a fear of persecution and torture because 
of his activism if he returned to Honduras. On June 9, 2014, 
the Chicago Asylum Office issued a positive reasonable fear 
determination, finding that Garcia was generally credible and 
had a reasonable fear of torture. The Office referred his case 
to  an  Immigration  Judge  for  withholding‐only  proceedings. 
No. 16‐3234                                                           3

See 8 C.F.R. § 208.31(e) (“If an asylum officer determines that 
an alien described in this section has a reasonable fear of per‐
secution  or  torture,  the  officer  shall  so  inform  the  alien  and 
issue  a  Form  I–863,  Notice  of  Referral  to  the  Immigration 
Judge, for full consideration of the request for withholding of re‐
moval only.” (emphasis added)). Garcia then filed an asylum 
application in Immigration Court on September 8, 2014. 
    On October 29, 2014, the Immigration Judge granted Gar‐
cia statutory withholding of removal after finding that he had 
been persecuted in the past and it was more likely than not 
that he would be again if he returned to Honduras. The IJ ex‐
plained that she lacked the authority to reconsider the rein‐
statement of Garcia’s removal order. Garcia then appealed to 
the Board of Immigration Appeals, arguing that he has a stat‐
utory right to seek asylum under 8 U.S.C. § 1158(a). On July 
25, 2016, the Board dismissed his appeal. It explained that it 
lacked authority to declare the controlling regulations in vio‐
lation of the statute, but also noted that “several federal courts 
have held a person in reinstatement proceedings is not eligi‐
ble for and cannot seek asylum.” This petition followed.  
                             II. Discussion 
    The  parties  have  presented  a  straightforward  question: 
may an alien subject to reinstatement of a removal order ap‐
ply for asylum? The general asylum statute, 8 U.S.C. § 1158(a), 
says  “[a]ny  alien  who  is  physically  present  in  the  United 
States  or  who  arrives  in  the  United  States  …  irrespective  of 
such alien’s status, may apply for asylum in accordance with 
this section or, where applicable, section 1225(b) of this title.” 
Garcia contends that this language grants him the right to ap‐
ply for asylum. The Attorney General counters with the spe‐
cific  language  of 8  U.S.C. §  1231(a)(5),  providing  that  aliens 
4                                                        No. 16‐3234 

subject to a reinstated order of removal are “not eligible and 
may not apply for any relief under this chapter.” Since asylum 
is a  form of  relief, the Attorney  General  argues  that  Section 
1231(a)(5) categorically prohibits Garcia’s application. 
    Initially,  the  Attorney  General  also  argued  that  Garcia 
lacked standing to file this petition in light of our decision in  
Delgado‐Arteaga v. Sessions, 856 F.3d 1109, 1115 (7th Cir. 2017). 
In that case, we held that because “[a]sylum is a form of dis‐
cretionary  relief  in  which  ‘there  is  no  liberty  interest  at 
stake[,]’” the petitioner had not suffered an Article III injury‐
in‐fact  when  he  was  denied  the  opportunity  to  apply.  Id. 
(quoting Delgado v. Holder, 674 F.3d 759, 765 (7th Cir. 2012)). 
Relying  on  Delgado‐Arteaga,  the  panel  initially  reached  the 
same conclusion in this case. Garcia v. Sessions, 859 F.3d 406, 
408 (7th Cir. 2017). 
    In response to Garcia’s petition for rehearing, the govern‐
ment repudiated its standing argument. Moreover, we recog‐
nize that we are the only circuit to hold that a petitioner lacks 
standing to assert a statutory right to apply for asylum. See 
Mejia v. Sessions, 866 F.3d 573, 583–84 (4th Cir. 2017) (collecting 
cases).  In  light  of  these  considerations,  we  granted  Garcia’s 
motion  for  panel  rehearing.  Subsequently,  a  majority  of  the 
active judges of this court indicated a desire to overrule the 
cited portion of Delgado‐Arteaga in accordance with our pro‐
cedures under Circuit Rule 40(e).  
     We  now  conclude  that  Delgado‐Arteaga’s  holding  was  in‐
consistent  with  Article  III  standing  doctrine.  A  litigant  has 
standing to sue if he has suffered an injury‐in‐fact, the injury 
is fairly traceable to the defendant’s conduct, and it is redress‐
able by a favorable judicial decision. Lujan v. Defenders of Wild‐
life,  504  U.S.  555,  560–61  (1992).  Garcia  has  been  denied  the 
No. 16‐3234                                                                    5

right to apply for asylum. While asylum is indeed entirely dis‐
cretionary, an alien must be allowed to apply for asylum be‐
fore he can receive it. In other words, the denial of a statutory 
right  to  apply  for  asylum  extinguishes  any  chance  an  alien 
might have had to receive asylum. Therefore, it is a sufficient 
injury‐in‐fact  under  Article  III  even  though  there  is  no  due 
process right to asylum. That injury is caused by the Attorney 
General’s  interpretation  of  Section  1231(a)(5)  and  could  be 
cured  by  a  favorable  decision  of  this  court.  That  is,  even 
though  this  court  could  never  guarantee  that  Garcia  receive 
asylum, it could order the Attorney General to allow him to 
apply. Therefore, Garcia has standing to challenge the denial 
of his alleged statutory right to apply for asylum. Insofar as 
Delgado‐Arteaga held otherwise, it is overruled.1 
      Because we have decided that Garcia has standing to peti‐
tion, we must reach the merits of his claim. The question he 
presents—whether an alien subject to a reinstated order of re‐
moval  may  apply  for  asylum—has  recently  confronted  sev‐
eral  of  our  sister  circuits.  All  of  them  have  answered  in  the 
negative, although there is a significant split in the reasoning 
of  those  decisions.  The  Second,  Fourth,  Fifth,  and  Eleventh 
Circuits each found the text of 8 U.S.C. § 1231(a)(5) disposi‐
tive,2 while the First, Third, and Ninth Circuits deferred to the 
                                                 
1 This opinion has thus been circulated to all judges in active service on 

this court and no judge voted to rehear this case en banc. 
2 Herrera‐Molina v. Holder, 597 F.3d 128, 139 (2d Cir. 2010) (“According to 

the  relevant  statutory  and regulatory  provisions,  relief  other  than  with‐
holding of removal, e.g., asylum or cancellation of removal, is not availa‐
ble to this petitioner.”); Mejia, 866 F.3d at 584 (“[W]e discern no ambiguity 
in  the  interplay  between §  1231(a)(5) and  § 1158(a)(1).  We  think it  clear 
that, by enacting the reinstatement bar, Congress intended to preclude in‐
dividuals  subject  to  reinstated  removal  orders  from  applying  for  asy‐
6                                                                No. 16‐3234 

government’s  position  under  Chevron,  U.S.A.,  Inc.  v.  Natural 
Resources Defense Council, Inc., 467 U.S. 837 (1984).3 We agree 
with the result in all these cases. Further, we follow the first 
group  of  courts  and  hold  that  the  plain  text  of  8  U.S.C. 
§1231(a)(5) prohibits Garcia from applying for asylum. 
    Section 1231(a)(5) prohibits aliens subject to reinstated or‐
ders of removal from applying for “any relief under this chap‐
ter.” “[A]sylum is a form of relief from removal,” Jimenez‐Mo‐
rales, 821 F.3d at 1310, “because, if granted, it prevents the re‐
moval from going forward[,]” Ramirez‐Mejia, 794 F.3d at 489. 
That is why “[c]ourts routinely refer to asylum as a form of 
                                                 
lum.”); Ramirez‐Mejia v. Lynch, 794 F.3d 485, 490 (5th Cir. 2015) (“Section 
1231(a)(5), read plainly, broadly denies all forms of redress from removal, 
including asylum.”); Jimenez‐Morales v. U.S. Att’y Gen., 821 F.3d 1307, 1310 
(11th Cir. 2016) (“As asylum is a form of relief from removal, we join the 
Second and Fifth Circuits in holding that a person like Mr. Jimenez‐Mo‐
rales is not eligible for and cannot seek asylum.” (citation omitted)). 
3 Garcia v. Sessions, 856 F.3d 27, 41 (1st Cir. 2017) (“[W]e cannot say that 

the agency acted unreasonably in choosing to ensure that the same aliens 
who could not seek asylum still would be protected through withholding 
of removal from suffering persecution or torture in their home country, in 
accord with § 1231(b)(3)(A)’s clear directive to the Attorney General to af‐
ford that vital and long‐understood‐to‐be mandatory protection.”); Cazun 
v. Att’y Gen., 856 F.3d 249, 260 (3d Cir. 2017) (“It was reasonable for the 
agency to conclude that the statutory reinstatement bar foreclosing ‘any 
relief under this chapter’ means just what it says: no asylum relief is avail‐
able  to  those  subject  to  reinstated  removal  orders.”);  Perez‐Guzman  v. 
Lynch,  835  F.3d  1066,  1082  (9th  Cir.  2016)  (“[W]e  hold  that  8  C.F.R. 
§ 1208.31(e) is a reasonable interpretation of the interplay between § 1158 
and § 1231, and we must therefore defer to it under Chevron. In keeping 
with that regulation, Perez is not eligible to apply for asylum under § 1158 
as long as he is subject to a reinstated removal order.”). But see Cazun, 856 
F.3d  at  262  (Hardiman,  J.,  concurring  in  the  judgment)  (noting  that  he 
would find the agency’s interpretation compelled by the statutory text). 
No. 16‐3234                                                                 7

relief  from  removal  and  frequently  employ  the  phrase  ‘asy‐
lum relief.’” Id. Because the word “any” typically “has an ex‐
pansive  meaning,”  United  States  v.  Gonzales,  520  U.S.  1,  5 
(1997), it should be read to encompass all forms of relief, in‐
cluding asylum. Therefore, Congress has unambiguously de‐
clared that aliens in Garcia’s position are ineligible to apply 
for asylum.4 
    The  general  asylum  statute,  8  U.S.C.  §  1158(a),  doesn’t 
change that result. While it says that “[a]ny alien … irrespec‐
tive of such alien’s status, may apply for asylum,” that general 
statement  is  followed  by  numerous  exceptions.  Section 
1231(a)(5) should be read as another limitation on the right to 
apply for asylum. “Canons of statutory construction discour‐
age an interpretation that would render a statute meaningless 
and usually require that a ‘specific’ statute prevail over a ‘gen‐
eral’ one.” In re Baker, 430 F.3d 858, 860 (7th Cir. 2005). Garcia’s 
proffered  interpretation  of  Section  1158(a)  attempts  to  use 
that  subsection  to  trump  the  specific  prohibition  in  Section 
1231(a)(5), rendering that prohibition meaningless. Therefore, 
we join the Second, Fourth, Fifth, and Eleventh Circuits in re‐
jecting it.  
                                           III. Conclusion 
   We hold, contrary to Delgado‐Arteaga v. Sessions, that an al‐
ien has standing to contest a denial of the right to apply for 
asylum in this court. That portion of Delgado‐Arteaga is there‐
fore overruled. However, we join our sister circuits in holding 

                                                 
4 We don’t address whether withholding of removal might also be a form 

of “relief” under Section 1231(a)(5) even though Garcia received it. Nei‐
ther party takes issue with the grant of withholding in this case so it is not 
properly before the court. 
8                                                         No. 16‐3234 

that  an  alien  subject  to  a  reinstated  order  of  removal  is  not 
eligible to apply for asylum. Therefore, we deny Garcia’s pe‐
tition for review. 
                                                               DENIED